Citation Nr: 1827348	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  10-46 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March through November of 1975.

This appeal to the Board of Veterans' Appeals (Board) arises from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in which the RO, in relevant part, denied service connection for an acquired psychiatric disorder. 

In March2014, November of 2014, and in May 2016, the Board remanded the issue of service connection for an acquired psychiatric disorder, to include a generalized anxiety disorder.  The appeal of this issue is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative has requested additional examination, since the most recent VA examiner "applied an improper evidentiary standard when opining as to whether the Veteran's psychiatric disability is secondary to his service connected disabilities."  

The record contains a March 2015 VA favorable opinion and a September 2016 VA unfavorable opinion, as to whether the Veteran's psychiatric disability is related to military service to include his service connected disabilities.  The opinions for the most part concentrate on whether a current psychiatric disability is secondary to a  service-connected disability.  While the examiners have detailed the Veteran's reports of psychiatric symptoms during service, neither examiner commented on the Veteran's report of "nervous trouble" at the October 1975 separation examination, which appear to confirm his reported history of inservice panic attacks.  Further opinion is needed.

Accordingly, the case is REMANDED for the following action:

1. Forward the e-file to a VA examiner other than the psychologist that performed the September 2016 evaluation of the Veteran and ask that he or she submit an addendum statement. 

Does the Veteran have a currently diagnosed psychiatric disability?   What is the likelihood that the Veteran's psychiatric disability had its clinical onset during active service or is otherwise etiologically related to any incident of service? 

In providing this opinion, the examiner must acknowledge and consider the Veteran's report of inservice panic attacks and symptoms since service discharge as well as the Veteran reported nervous problems at the October 1975 separation examination. 

The examiner must also provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's psychiatric disability was either (i) caused by, or (ii) aggravated, or permanently worsened, by his service-connected disabilities to include tinnitus, bilateral hearing loss, and disorders of the knees, feet, and right ankle. In providing this opinion, the examiner must acknowledge and consider the opinion of the VA psychologist in March 2015.

It may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed to make this determination of causation.

Whoever is designated to provide this additional comment must discuss the rationale of the opinion(s), whether favorable or unfavorable, if necessary citing to specific evidence in the file.

2. Then, re-adjudicate the claim on appeal.  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




